Citation Nr: 0603059
Decision Date: 02/02/06	Archive Date: 06/16/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-17 203	)	DATE MAY 15 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia





ORDER


     The following corrections are made in a decision issued by the Board in this case on February 2, 2006:

On page 13, the order should read: Service connection for a right shoulder disability is denied.


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0603059	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  97-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for pancreatitis.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from January 1979 to January 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

IN November 2003 the Board remanded the case for evidentiary 
development.


FINDINGS OF FACT

1.  A chronic foot disorder was not manifest during service 
and is not related to service.  An inservice right foot pain 
was acute, transitory and resolved.

2.  The veteran currently does not have PTSD.

3.  Pancreatitis was not manifest during service and is not 
related to service.

4.  The veteran does not have a back disability.

5.  The veteran did not engage in combat.


CONCLUSION OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2005).

2.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

3.  Pancreatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and 
supplemental statement of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2004 explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SSOC issued in June 2005.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the original RO decision on 
the issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of a law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield the Court also, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case a letter dated April 2004 
specifically requested the appellant to " send what [the RO] 
needed."  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains service medical records and VA 
medical.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Service connection-Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997);  Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).


Right Foot

The veteran is seeking service connection for a right foot 
disorder.  In a statement of January 1997 he alleges that he 
injured his right foot in basic training while climbing 
ropes.  After a careful review of the evidence of record the 
Board finds that the evidence is against a grant of service 
connection for a right foot disorder.  

Service medical records note a single visit for treatment of 
pain on the right foot in January 1979.  At the time, it was 
noted that the veteran had suffered a mild contusion.  A 
Medical Board report of December 1979 noted the veteran's 
physical condition to be within normal limits with the 
exception of the right shoulder.  

VA outpatient records of January 1995 reveal that the veteran 
sought treatment for pain on the right forefoot.  X-rays were 
negative.  A provisional diagnosis of ligamentous strain of 
the right foot was entered.  There are no other records of 
any complaints of or treatment for a right foot disorder.  

As noted above, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

The Board notes that while there is evidence of treatment for 
right foot pain in service, it appears that the problem was 
resolved with treatment and no further complaints of or 
treatment for a foot disorder were noted during service.  

Moreover, the Board notes that post-service medical evidence 
is completely negative for complaints associated with, or 
treatment for a right foot problem until January 1995, 15 
years after discharge from service, and at that time, no 
prior history of a foot problem was noted, x-rays were 
negative and a provisional diagnosis of a right foot strain 
was entered.  

Following service, many years passed without any competent 
medical documentation of any medical findings of a right foot 
disorder.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, while the veteran was treated for pain on the right 
foot during service, there was no right foot disability 
diagnosed while in service, and there is no medical evidence 
of treatment of the right foot until approximately 15 years 
after the veteran's separation from active duty.  
Furthermore, there is no competent opinion that links the 
veteran's complaints in 1995 to service.  Accordingly, 
service connection for a right foot disorder is not 
warranted. 38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303.

Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the DSM IV; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

The veteran is seeking service connection for PTSD.  In 
statements he has alleged that his PTSD is a result of his 
experiences in service while working as a prison guard.

Service medical records are silent for any complaints of, 
treatment of, or diagnosis of any psychiatric condition 
including PTSD.  

VA outpatient treatment records note a diagnosis of psychosis 
NOS, and alcohol and cocaine dependency in October 1995.  In 
March 1997, a diagnosis of PTSD was noted.  No basis for the 
diagnosis was provided.  In June 1998 the veteran was 
assessed with PTSD rule out major depressive disorder.  In 
March 1998, AXIS I diagnosis was noted as schizoaffective 
disorder/major depressive with suicidal ideations, alcohol 
dependence, and rule out post-traumatic stress disorder.  In 
June 1998, the veteran was diagnosed in AXIS I with PTSD by 
history.  It was also reported that he was known to have 
PTSD.  In January 2004, the veteran underwent an emergency 
room psychiatric evaluation.  Axis I diagnosis was alcohol 
dependence, cocaine dependence, and schizophrenia by history 
from the veteran.  An outpatient psychiatric evaluation of 
June 2005 note an AXIS I diagnosis of alcohol and cocaine 
dependence.  The veteran reported that his PTSD was related 
to his prison guard experience in 1979/1980.

In this case, the record establishes conflicting evidence of 
diagnosis of PTSD and psychiatric evaluations which do not 
include PTSD in the diagnosis.  

The records contain some notations of PTSD or rule out PTSD, 
or known with PTSD.  Although positive evidence, such 
evidence is not convincing.

In contrast are several psychiatric evaluations that latest 
of which was done in June 2005, which do not diagnose PTSD.  

The Board places greater weight on the medical evidence 
showing no diagnosis of PTSD than on the medical evidence 
showing a diagnosis of PTSD because the medical evidence 
showing no diagnosis is based on more thorough examinations.  
Ultimately the Board has the obligation to assess the weight 
of the evidence.  There is a conflict in the record.  This 
Veterans Law Judge has reviewed and considered each piece of 
evidence and concludes that the medical evidence showing no 
current diagnosis of PTSD is more probative than the evidence 
showing diagnoses of PTSD.  The evidence showing diagnoses of 
PTSD does not provide a thorough basis for the diagnosis and 
in fact most of the evaluations qualify the diagnosis as a 
possibility of PTSD as evidenced by the qualifier of "rule 
out."  Furthermore, the reports of PTSD are generally 
lacking in detail and fail to establish the stressors upon 
which the diagnosis is based.  Equally important non of this 
potentially positive medical evidence links the diagnosis to 
service.  The fact that the veteran linked PTSD to 1979/1980 
is nothing more than transcription does not rise to the level 
of competent medical evidence.  Moreover, the most recent 
psychiatric evaluations do not note a diagnosis of PTSD.  
Cumulatively, the evidence establishes that the veteran 
currently does not have PTSD.

The law provides that service connection is granted for a 
disability due to disease or injury in service.  Whether the 
theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the evidence shows that the veteran does not 
currently have PTSD, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 55.  

However, even if the Board were to accept that the veteran 
currently has PTSD, the claim must still be denied as the 
claimed stressors cannot be corroborated.

The Board notes that the veteran has not alleged nor does the 
record establish that he was involved in combat.  
Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.

The veteran has alleged that he suffers from PTSD due to his 
experience in the military as a prison guard where he was 
forced to torture inmates.  However, he has not provided any 
information which could corroborate his claims.  

The veteran provided a history of having experienced a 
stressful event in service, the details of which were not 
confirmed.  Even if the Board were to accept the single 
diagnosis of PTSD of record, the Board notes that it is not 
obligated to grant service connection for PTSD solely because 
the record contains a diagnosis of PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated account of his 
military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Pancreatitis

The service medical records reflect no complaints, findings, 
treatment, or diagnosis of pancreatitis.

VA outpatient treatment records dated between April 1994 and 
March 2004 document a history of polysubstance abuse to 
include alcohol.  VA treatment records dated in September 
1995 note that the veteran sought treatment for severe 
epigastric and umbilical abdominal pain.  There was a 
previous history of acute pancreatitis with no history of 
pancreatic insufficiency.  It was noted that the vetera had 
been an alcoholic for the previous 20 years.  The veteran was 
diagnosed with acute pancreatitis.  It was recommended that 
he stop drinking.  

VA treatment records of March 2004 reveal that the veteran 
sought treatment for abdominal pain.  He reported that prior 
to the abdominal pain he had been drinking two fifths of 
liquor a day.  A diagnosis of acute pancreatitis secondary to 
alcohol abuse was entered.  

During a June 2005 examinations the veteran denied any 
medical problems related to his drinking or drugs except for 
a pancreas problem in the 1990's.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for pancreatitis.  
Service medical records are completely negative for any 
complaints of pancreatitis.  Moreover, the first post-service 
medical evidence of pancreatitis of record dates to April 
1994.  This was more than 14 years after separation from 
service.  Furthermore, the only medical opinion of record 
regarding the causation of the veteran's pancreatitis 
attributes the cause to the veteran's many years of alcohol 
abuse rather than any incident of service.  The veteran, in 
2005, also identified a pancreas problem no earlier than the 
1990's; and such lay statement is consistent with the medial 
record.

In sum, pancreatitis was not present in service or for many 
years after separation from service and there is no competent 
medical opinion that links the veteran's pancreatitis to 
service.  The preponderance of the evidence is against the 
veteran's claim and there is no doubt to be resolved.  See 
Gilbert, supra.  Accordingly, service connection for 
pancreatitis is denied.

Back Disorder

The veteran is seeking service connection for a back 
disorder.  As noted above, a  grant of service connection 
requires a current diagnosis of a disability.  See Brammer v. 
Derwinski, supra.  

At the outset the Board notes that, there is no evidence of a 
current diagnosis of a back disability.  The only reference 
to a bad back was made in March 1998 by the veteran during 
one of the veteran's admissions to the VA hospital when he 
was seeking psychiatric help.  Otherwise, medical evidence of 
record to include both service and post-service records, are 
silent for any complaints of or treatment for a back 
disorder.

As the veteran has not presented any evidence of a current 
back disability, the veteran's claim must be denied.  See 
Cohen v. Brown, supra.  There is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a back disorder is denied.  




ORDER

Service connection for a right foot disability is denied.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for pancreatitis is denied.

Service connection for a back disability is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs





